     Case 1:20-cv-00771-DAD-EPG Document 11 Filed 04/12/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT

 8                            EASTERN DISTRICT OF CALIFORNIA
 9
10
     NICHOLAS SHEPARD on behalf of himself            Case No. 1:20-cv-00771-DAD-EPG
11   and all others similarly situated

12         Plaintiff,
                                                    ORDER MAINTAINING STAY AND
13                                                  CONTINUING INITIAL SCHEDULING
     vs.
                                                    CONFERENCE
14
     FLOWERS BAKING COMPANY OF
15   MODESTO, LLC, a California limited liability
     company; ABM GENERAL SERVICES, INC.
16
     a Delaware corporation, and DOES 1 through
17   50, inclusive,

18         Defendants.
19
20
21
22
23
24
25
26
27
28



                                                -1-



29
     Case 1:20-cv-00771-DAD-EPG Document 11 Filed 04/12/21 Page 2 of 2


 1                                                 ORDER

 2           Having considered the Parties’ Stipulation to Maintain Stay and to Continue Initial

 3   Scheduling Conference, filed on April 9, 2021 (ECF No. 10), and good cause appearing therefor,

 4           IT IS HEREBY ORDERED

 5           1.      That this action will continue to be stayed for all purposes pending disposition of

 6   the earlier-filed Jefferson action.

 7           2.      That the Initial Scheduling Conference set for April 14, 2021 is continued

 8   October 18, 2021 at 11:00 a.m.

 9           3.      The parties shall file a joint status report one week before the initial scheduling

10   conference and, if earlier, a joint status report within three days of the resolution of the

11   Jefferson action.

12
     IT IS SO ORDERED.
13
14       Dated:     April 12, 2021                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -2-



29
